Citation Nr: 0202131	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  00-22 690A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
May 15, 1974 decision of the Board of Veterans' Appeals 
(Board), which denied service connection for defective 
hearing.

(The issue of entitlement to an effective date earlier than 
November 30, 1992, for service connection for tinnitus, will 
be the subject of a separate decision of the Board.)

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The Moving Party had active service from September 1968 to 
June 1970, to include combat service in the Republic of 
Vietnam.

In a letter received in November 2000, the Moving Party 
alleged CUE in a May 15, 1974 Board decision.  In June 2001, 
the Board wrote to the Moving Party, advising him of the 
statutory authority and citation to the Code of Federal 
Regulations for rules relating to CUE requests (38 U.S.C.A. 
§ 7111; 38 C.F.R. § 20.1400).


FINDINGS OF FACT

1.  In a May 15, 1974 decision, the Board denied service 
connection for defective hearing.

2.  The Board did not fully consider a medical opinion 
linking the hearing loss to service.

3.  The failure to fully consider the medical opinion did not 
manifestly change the outcome; and it is not absolutely clear 
that a different result would have ensued had the opinion 
been fully considered.


CONCLUSION OF LAW

The May 15, 1974 Board decision, which determined that 
service connection was not warranted for defective hearing, 
is not clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 5109A, 7104, 7111 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.1400, 20.1403 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Criteria

A.  Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

B.  CUE

Under 38 U.S.C.A. § 7111, the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE. A claim requesting review under 
the new statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, 63 Fed. Reg. 31263 
(1998), the Board's authority applies to any claim pending on 
or filed after the date of enactment of the statute, November 
21, 1997.  See 38 C.F.R. § 20.1400.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a 
prior Board decision must set forth clearly and specifically 
the alleged CUE, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b).

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes CUE, the prior decision 
shall be reversed or revised.  A request for revision of a 
Board decision based on CUE may be instituted by the Board on 
its own motion or upon request of the claimant.  38 U.S.C.A. 
§ 7111; 38 C.F.R. § 20.1400.

In the implementing regulation, CUE is defined as:

[A] very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied. 

38 C.F.R. § 20.1403(a). 

The record to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1).  To 
warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).  

Examples of situations that are not CUE are: (1) A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) The Secretary's failure 
to fulfill the duty to assist. (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has defined CUE as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision." Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE. 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993). "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does 
not apply to a motion to revise a Board decision due to CUE.  
38 C.F.R. § 20.1411(a).

II.  Factual Background

The Moving Party's service medical records are negative for 
manifestations, or complaints of hearing loss.  Service 
medical records at the time of the Moving Party's separation 
examination in June 1970 show that audiometry testing was not 
done; his hearing was recorded as 15/15, bilaterally, for 
whispered voice. 

The RO first received a claim for VA compensation benefits 
from the Moving Party in 1973, accompanied by a November 1972 
VA medical statement, indicating that the Moving Party's 
hearing was not within satisfactory measurement limits and 
suggesting further evaluation by an otologist or ear 
specialist.  The RO denied service connection for defective 
hearing in July 1973.

In July 1973, Herbert Kean, M.D., wrote that he had seen the 
Moving Party in July 1973 because of hearing loss and 
tinnitus in both ears.  Dr. Kean reported that "an audiogram 
showed a severe acoustic trauma caused by exposure to loud 
noises while in the military."  Results of the audiogram 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
-
65
LEFT
15
10
15
-
50

In October 1973, the RO confirmed the denial of service 
connection for hearing loss.  The Moving Party submitted a 
notice of disagreement in October 1973, and the RO issued a 
statement of the case in December 1973.

In May 1974, the Board found that the Moving Party's hearing 
loss was first reported in November 1972, which was too 
remote from service.  The Board concluded that defective 
hearing was neither incurred in nor aggravated by service, 
nor present to the requisite degree within one year following 
separation from service.

III.  Legal Analysis

The CUE motion, received in November 2000, was signed by the 
Moving Party, who is the veteran, and contained the name of 
the Moving Party, the VA file number, the date of the Board 
decision in May 1974, and the issue being challenged. Thus, 
the CUE motion is properly before the Board.  38 U.S.C.A. 
§ 7111; 38 C.F.R. §§ 20.1400-1403.

The Moving Party argues that the Board committed CUE in its 
May 1974 decision by failing to consider the July 1973 
statement from Dr. Kean, attributing the veteran's hearing 
loss to inservice acoustic trauma.  While the Board noted 
that the Moving Party's hearing and tinnitus problems were 
attributed to acoustic trauma, the Board neither discussed 
nor apparently considered that the Moving Party's hearing 
loss was attributed to exposure to acoustic trauma in 
military service.  This was a significant mistake; it can 
only be concluded that the correct facts, as they were known 
at the time, were not properly considered by the Board.

However, the mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).   The error must be one that would have manifestly 
changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

Law and regulations governing service connection were in, 
pertinent part, essentially the same at the time of the May 
1974 decision, as they are today.  They provided that service 
connection would be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001)(formerly 38 U.S.C.A. 
§ 310); 38 C.F.R. § 3.303 (2001).  Service incurrence was 
presumed for certain chronic diseases, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1112, 1113 (West 1991 & Supp 2001)(formerly 38 U.S.C.A. 
§§ 312, 313); 38 C.F.R. § 3.307, 3.309 (2001).  

The Board denied the claim for defective hearing on the basis 
that defective hearing was neither present during active 
service nor at separation, and that hearing loss was 
initially diagnosed more than one year subsequent to the 
Moving Party's separation from service.

The moving party points out that the Board failed to fully 
consider Dr. Kean's statement in the May 1974 decision.  In 
that decision the Board noted that Dr. Kean had attributed 
the veteran's hearing loss to acoustic trauma, but failed to 
mention that he had attributed the acoustic trauma to 
service.  Thus the Board failed to consider the correct 
facts.

The remaining question is whether this failure manifestly 
changed the outcome.  That is, is it absolutely clear that a 
different result would have ensued?  

The Board rested its opinion on the fact that hearing loss 
was not identified in service or until approximately two 
years after service.  Dr. Kean's statement did not address 
these facts.  

Indeed, Dr. Kean provided no reasons for his conclusion.  
Since he only saw the veteran on one occasion, and there is 
no indication that he reviewed the veteran's service or other 
medical records, it would be reasonable to conclude that he 
based his opinion on a history supplied by the veteran.  

The Court has held that the Board is not bound to accept 
doctor's opinions based on a recitation of medical history by 
a claimant.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); 
see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents). 

Had the Board fully considered Dr. Kean's opinion it could 
have concluded that the opinion was of little, if any, 
probative value; because there was no indication that he had 
reviewed any of the relevant record and because his opinion 
appeared to be based on a history supplied by the veteran.  
In that case, the Board could have found that the opinion was 
outweighed by the service medical records showing no hearing 
loss, and by the absence of any evidence of hearing loss in 
the years immediately following service.  It would not have 
been bound to accept Dr. Kean's conclusion relating hearing 
loss to service, and a different result would not necessarily 
ensued.

Consequently, the Board's failure to discuss or apparently 
consider Dr. Kean's opinion did not manifestly change the 
outcome.  See Yates v. West, 213 F.3d 1372, 1374-5 (2000).

Accordingly, the Moving Party has not pointed to an error of 
fact or law that, were it to be corrected, would manifestly 
change the outcome of the Board's May 1974 decision.  CUE is 
not found in the May 1974 decision and the motion is denied.  
38 C.F.R. § 20.1403(c).


ORDER

CUE has not been shown in the Board's May 15, 1974 decision, 
the motion is denied.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



